18-3358
     Dai v. Barr
                                                                         BIA
                                                                     Kolbe, IJ
                                                                 A206 581 731
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            ROBERT D. SACK,
10            RICHARD C. WESLEY,
11                 Circuit Judges.
12   _____________________________________
13
14   SHIZHUANG DAI,
15            Petitioner,
16
17                 v.                                  18-3358
18                                                     NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:               Adedayo O. Idowu, Esq., New York,
25                                 NY.
26
27   FOR RESPONDENT:               Jeffrey Bossert Clark, Acting
28                                 Assistant Attorney General; Greg
 1                                    D. Mack, Senior Litigation
 2                                    Counsel; Shahrzad Baghai, Office
 3                                    of Immigration Litigation, United
 4                                    States Department of Justice,
 5                                    Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DISMISSED in part, and DENIED in part.

10         Petitioner Shizhuang Dai, a native and citizen of China,

11   seeks review of an October 18, 2018, decision of the BIA

12   affirming an October 17, 2017, decision of an Immigration

13   Judge    (“IJ”)     denying      Dai’s    application      for    asylum,

14   withholding    of   removal,     and   relief    under   the   Convention

15   Against Torture (“CAT”).         In re Shizhuang Dai, No. A206 581

16   731 (B.I.A. Oct. 18, 2018), aff’g No. A206 581 731 (Immig.

17   Ct.   N.Y.   City   Oct.   17,   2017).     We    assume   the   parties’

18   familiarity with the underlying facts and procedural history.

19         We have reviewed the IJ’s decision as modified by the

20   BIA, and assume credibility as the BIA did.                See Xue Hong

21   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

22   2005).    We review the agency’s factual findings under the

23   substantial evidence standard, treating them as “conclusive

24   unless   any   reasonable     adjudicator    would   be    compelled   to
                                        2
 1   conclude to the contrary.”           8 U.S.C. § 1252(b)(4)(B); see

 2   also Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).                   “We

 3   review de novo questions of law and the application of law to

 4   undisputed fact.”        Salimatou Bah v. Mukasey, 529 F.3d 99, 110

 5   (2d Cir. 2008).

 6       I.       Asylum

 7       An       asylum   applicant   must     apply   within     one   year   of

 8   arriving in the United States, or must show either “changed

 9   circumstances         which   materially     affect     the    applicant’s

10   eligibility for asylum” or “extraordinary circumstances” that

11   prevented him from applying.         8 U.S.C. § 1158(a)(2)(B), (D).

12   Dai contends that his baptism and continued practice of

13   Christianity in the United States is a changed circumstance

14   excusing the one-year deadline.            We dismiss the petition as

15   to asylum because our review is limited to constitutional

16   claims and questions of law and Dai does not raise such a

17   claim.       Id. §§ 1158(a)(3), 1252(a)(2)(D); Xiao Ji Chen v.

18   U.S. Dep’t of Justice, 434 F.3d 144, 151–54 (2d Cir. 2006).

19   Where    a     petitioner’s     argument     concerns       the meaning of

20   “changed circumstances,” i.e., if an action categorically

21   cannot be a changed circumstance, then we may review the

22   agency’s conclusions.         See Weinong Lin v. Holder, 763 F.3d
                                         3
 1   244, 247–49 (2d Cir. 2014).                       Where, as here, the agency

 2   considered the circumstance, but concluded that the alleged

 3   change did not materially change the applicant’s risk of

 4   persecution,        we    do    not       have   jurisdiction       to    review   the

 5   agency’s factual determination.                   See Hui Lin Huang v. Holder,

 6   677 F.3d 130, 134 (2d Cir. 2012) (“A determination of what

 7   will occur in the future and the degree of likelihood of the

 8   occurrence     has       been    regularly         regarded     as       fact-finding

 9   subject to only clear error review.”); Xiao Ji Chen, 434 F.3d

10   at    154   (“We    are     .   .     .    without    jurisdiction         to   review

11   petitioner’s claims to the extent that she asserts that the

12   IJ abused his discretion when making factual determinations

13   that    she   had    failed      to       demonstrate      either    ‘changed’      or

14   ‘extraordinary’ circumstances.”).

15          II. Withholding of Removal and CAT

16          Dai did not allege past persecution, so he had the burden

17   to show that he would “more likely than not” be persecuted on

18   account of his religion upon his return to China.                           8 C.F.R.

19   § 1208.16(b)(1)(iii); see also 8 U.S.C. § 1231(b)(3)(A), (C).

20   The agency reasonably concluded that the record did not show

21   such a likelihood because Dai testified that he and his family

22   had    practiced         Christianity        in    China    for     years       without
                                                  4
 1   suffering persecution.   See Melgar de Torres v. Reno, 191

 2   F.3d 307, 313 (2d Cir. 1999) (holding that fear of persecution

 3   was weakened where applicant’s mother and daughters continued

 4   to live in petitioner’s native country unharmed); Lie v.

 5   Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005) (stating that “fear

 6   of future persecution is diminished” when “family members

 7   remain in petitioner’s native country without meeting harm”).

 8       Because the agency reasonably found that Dai failed to

 9   demonstrate that he would more likely than not suffer harm

10   rising to the level of persecution on account of his religion,

11   he necessarily failed to establish the likelihood of torture

12   needed to meet his burden for CAT relief.        See Lecaj v.

13   Holder, 616 F.3d 111, 119 (2d Cir. 2010).

14       For the foregoing reasons, the petition for review is

15   DISMISSED in part and DENIED in part.    All pending motions

16   and applications are DENIED and stays VACATED.

17                               FOR THE COURT:
18                               Catherine O’Hagan Wolfe,
19                               Clerk of Court




                                   5